     Case: 1:18-cv-00051-SA-DAS Doc #: 129 Filed: 09/21/20 1 of 12 PageID #: 444




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

MOSE LEE SUDDUTH, JR.                                                              PLAINTIFF

V.                                                    CIVIL ACTION NO. 1:18-CV-51-SA-DAS

LOWNDES COUNTY, MISSISSIPPI,
ROGER COLEMAN, and
NORTH ATLANTIC SECURITY COMPANY                                              DEFENDANTS

                           ORDER AND MEMORANDUM OPINION

       On March 19, 2018, Mose Lee Sudduth, Jr., filed his Complaint [1] in this Court, asserting

claims against Lowndes County, Mississippi; North Atlantic Security Company, the security

company hired by Lowndes County to provide security at its Justice Court building; and Roger

Coleman, one of North Atlantic’s security guards. On February 28, 2019, the Court entered an

Order and Memorandum Opinion [40], explaining the deficiencies of the Plaintiff’s Complaint [1]

and directing the Plaintiff to file a more definite statement in the form of an amended complaint

within fourteen days. On March 14, 2019, the Plaintiff filed his Amended Complaint [42].

Coleman then filed a Motion to Dismiss for Failure to State a Claim [66], arguing that the

Plaintiff’s Amended Complaint [42] still falls to satisfy the applicable pleading standard. The

Motion [66] has been fully briefed, and the Court is prepared to rule.

                              Factual and Procedural Background

       The factual allegations contained in the Plaintiff’s Amended Complaint [42] are largely

unchanged from those contained in his original Complaint [1]. Although the Court previously set

forth the relevant facts in its earlier Order and Memorandum Opinion [40], it will nevertheless

recite them again below.
    Case: 1:18-cv-00051-SA-DAS Doc #: 129 Filed: 09/21/20 2 of 12 PageID #: 445




       Lowndes County contracts with a private company, North Atlantic Security, to provide

security at its Justice Court building. On May 24, 2018 Sudduth entered the Lowndes County

Justice Court building wearing shorts, a t-shirt, flip flops, and a baseball hat. The entrance to the

building consists of two sets of double glass doors that open into a hallway. In the hallway just

inside the double doors is a small security guard office. A metal detector stands on the opposite

side of the hallway with an unobstructed pathway between the metal detector and the security

office door. Further down the hall is a glass bank-teller style window that opens into the Justice

Court Clerk’s office.

       Sudduth entered the building carrying a single piece of paper in one hand. As he entered

the building, the security guard on duty, Coleman, stepped out of the office and directed Sudduth

to pass through the metal detector. Sudduth waved him off saying “I’m an attorney.” Sudduth

proceeded to the Clerk’s office window and passed his paper beneath the glass, asking the Clerk

to file it for him. Coleman followed Sudduth to the Clerk’s window and insisted that he pass

through the metal detector. Sudduth refused, but did surrender a pocketknife that he was carrying

in the pocket of his shorts. The two men continued to argue, even after the Clerk confirmed that

Sudduth was indeed an attorney. Sudduth continued to refuse to pass through the metal detector,

or to leave the building, and demanded that Coleman return his knife. After Sudduth refused to

comply with Coleman’s demands that he leave the building, Coleman told Sudduth, “I’m asking

you one more time to leave,” and Sudduth again refused. Coleman tackled Sudduth to the floor

and dragged him by one arm through both sets of double doors. Coleman left Sudduth on the

sidewalk in front of the building and then locked the front doors to the building.

       Because Sudduth’s original Complaint [1] constituted a “shotgun pleading” that failed to

comply with the applicable pleading standard, the Court entered an Order and Memorandum



                                                 2
    Case: 1:18-cv-00051-SA-DAS Doc #: 129 Filed: 09/21/20 3 of 12 PageID #: 446




Opinion [40] directing the Plaintiff to file a more definite statement in the form of an amended

complaint within fourteen days.

       Sudduth thereafter filed his Amended Complaint [42]. In his Amended Complaint [42],

Sudduth alleges that Coleman acted under color of state law and is therefore liable, pursuant to 42

U.S.C. § 1983, for violating his Fourth and Fourteenth Amendment rights. He also alleges that

Lowndes County is liable for these violations because it, in accordance with its well-settled policy,

improperly delegated its duty to protect the Justice Court building to North Atlantic, a company

which did not have employees who were qualified to properly protect the building. He ultimately

alleges that Lowndes County and North Atlantic’s inadequate policy of permitting untrained

personnel to provide security at the Justice Court building was the driving force behind the

purported violations of his constitutional rights. Finally, Sudduth asserts a myriad of state law

claims against the Defendants, including assault, battery, wrongful arrest, false imprisonment,

outrageous conduct, negligence, gross negligence, and intentional infliction of emotional distress

against Coleman and North Atlantic.

       In his Motion to Dismiss for Failure to State a Claim [66], Coleman avers that Sudduth’s

Amended Complaint [42] still falls below the applicable pleading standard. The other Defendants

later filed Joinders [79, 80] to Coleman’s filings. The Motion [66] is ripe for review.

                                       Rule 12(b)(6) Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a party to assert by motion

the defense of “failure to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

In the context of a Rule 12(b)(6) motion, the reviewing court must “liberally construe the complaint

in favor of the plaintiff and accept all well-pleaded factual allegations as true.” Colony Ins. Co. v.




                                                  3
    Case: 1:18-cv-00051-SA-DAS Doc #: 129 Filed: 09/21/20 4 of 12 PageID #: 447




Peachtree Const., Ltd., 647 F.3d 248, 252 (5th Cir. 2011) (citing Woodard v. Andrus, 419 F.3d

348, 351 (5th Cir. 2005)).

       “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to

state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555, 127 S. Ct. 1955, L. Ed. 2d 929 (2007)). “While a complaint need not contain detailed

factual allegations, the plaintiff must allege more than labels and conclusions.” Smith v. Michael

Jedynak Substitute Trustee Morris & Assoc. Wells Fargo Bank N.A., 2015 WL 13015997 at *2

(N.D. Miss. Jan. 28, 2015) (citing Twombly, 550 U.S. at 555). “[A]nd a formulaic recitation of the

elements of a cause of action will not do.” Studdard v. Carlock Nissan of Tupelo, Inc., 2008 WL

11342893 at *1 (N.D. Miss. Apr. 7, 2008) (citations omitted). Nevertheless, “a well-pleaded

complaint may proceed even if it appears that a recovery is very remote and unlikely.” Walker v.

Beaumont Indep. Sch. Dist., 938 F.3d 724, 735 (5th Cir. 2019) (citations omitted).

                                     Analysis and Discussion

       Coleman argues that the Plaintiff’s federal claims, as well as his state law claims, should

be dismissed. The Court will address these arguments in turn.

       I.      Federal Claims

       As to Sudduth’s federal claims, Coleman asserts that “Plaintiff’s Amended Complaint

specifically acknowledges that Coleman is not a state employee, but a private actor . . . And while

it is true that a private actor may be held liable under § 1983 if they are ‘willing participants in

joint activity with the State or its agents,’ Plaintiff has wholly failed to allege this necessary

element in support of how Coleman’s private actions are attributable to the state.” [67, p. 3]

(citations omitted). In response, Sudduth points to specific factual allegations in his Amended

Complaint [42], wherein he asserts that North Atlantic contracted with Lowndes County to provide



                                                 4
    Case: 1:18-cv-00051-SA-DAS Doc #: 129 Filed: 09/21/20 5 of 12 PageID #: 448




security at the Justice Court building. Sudduth contends that North Atlantic’s contractual

agreement with the County, wherein North Atlantic agreed to provide security at the Justice Court

building, is sufficient to impose liability against North Atlantic and Coleman under Section 1983.

        “[M]ere private conduct, no matter how discriminatory or wrongful, is excluded from §

1983’s reach.” Cornish v. Correctional Services Corp., 402 F.3d 545, 549 (5th Cir. 2005) (quoting

Richard v. Hoechst Celanese Chem. Group, Inc., 355 F.3d 345, 352 (5th Cir. 2003)); Ballard v.

Wall, 413 .3d 510, 518 (5th Cir. 2005) (“Private individuals generally are not considered to act

under color of law[.]”). Where the defendant is a private actor, “the challenged ‘conduct allegedly

causing the deprivation of a federal right’ must be ‘fairly attributable to the State’ for Section 1983

to apply.” Doe v. U.S., 831 F.3d 309, 314 (5th Cir. 2016) (quoting Lugar v. Edmondson Oil Co.,

457 U.S. 922, 937, 102 S. Ct. 2744, 73 L. Ed. 2d 482 (1982)). In other words, if there is no conduct

“fairly attributable to the State,” the Plaintiff’s Section 1983 claims must fail. Id.

        The Supreme Court has utilized several tests for deciding whether a private actor’s conduct

can be “fairly attributable to the State.” Cornish, 402 F.3d at 549 (citing Richard, 355 F.3d at 352;

Bass v. Parkwood, 180 F.3d 234, 241-43 (5th Cir. 1999)). In Cornish, the Fifth Circuit summarized

the various tests:

                 The “public function test” examines whether the private entity
                 performs a function which is “exclusively reserved to the State.”
                 Under the “state compulsion test,” a private actor’s conduct is
                 attributable to the State when it exerts coercive power over the
                 private entity or provides significant encouragement. The “nexus”
                 or “state action test” considers whether the State has inserted “itself
                 into a position of interdependence with the private actor, such that it
                 was a joint participant in the enterprise.” And, under the “joint action
                 test,” private actors will be considered state actors where they are
                 “willful participants in joint action with the State or its agents.”

Id. at 549-50.




                                                    5
    Case: 1:18-cv-00051-SA-DAS Doc #: 129 Filed: 09/21/20 6 of 12 PageID #: 449




        In the case at bar, the Plaintiff, recognizing that North Atlantic and Coleman are private

actors—unless one of the exceptions applies, makes clear that he is pursuing his Section 1983

claims under the “public function test.” See [73, p. 5] (“In short, the case before the Court is a

sovereign-function (public function) matter[.]”). Sudduth contends that the County had a duty to

provide security at the Justice Court and, by accepting this duty, North Atlantic, a private company,

and Coleman, a private citizen, can be held liable pursuant to Section 1983. Because the Plaintiff

indicates that he is pursuing his claims under the “public function test,” the Court will analyze his

claims under that test.

        “Under the public function test, the court can treat a private actor as a state actor when the

private actor performs a function traditionally existing as the exclusive province of the state.”

Crawford v. Epps, 2014 WL 2048207 at *4 (N.D. Miss. May 19, 2014) (citing Wong v. Stripling,

881 F.2d 200, 202 (5th Cir. 1989)) (additional citation omitted) (emphasis added). “The public

function test has been interpreted narrowly. Only functions like holding elections, exercising

eminent domain, and operating a company-owned town, fall under this category of state action.”

Chapman v. Higbee Co., 319 F.3d 825, 833-34 (6th Cir. 2003). The Sixth Circuit further noted

that “[o]ur sister circuits have consistently held that the mere fact that the performance of private

security functions may entail the investigation of a crime does not transform the actions of a private

security officer into state action.” Id. at 834 (citing Wade v. Byles, 83 F.3d 902, 905 (7th Cir. 1996);

Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1457 (10th Cir. 1995); White v. Scrivner

Corp., 594 F.2d 140, 142-43 (5th Cir. 1979)). Additionally, the District Court for the Northern

District of Texas explained the narrow scope of the public function test as follows:

                [C]ourts have tended to construe the public function test narrowly.
                The Supreme Court, for instance, has held that the provision of
                utility services, Jackson v. Metro. Edison Co., 419 U.S. 345, 352-54
                (197), and “the education of maladjusted high school students,”

                                                   6
    Case: 1:18-cv-00051-SA-DAS Doc #: 129 Filed: 09/21/20 7 of 12 PageID #: 450




                Rendell-Baker v. Kohn, 457 U.S. 830, 842 (1982), are not within the
                exclusive province of the state. Correspondingly, the Fifth Circuit
                has determined that a private volunteer group providing fire
                protection was not performing an exclusive state function. See
                Yeager v. City of McGregor, 980 F.2d 337, 343 (5th Cir. 1993).
                Bearing in mind this guidance, the Court concludes that the
                transportation of disabled individuals is not an exclusive state
                function. See Santiago v. Puerto Rico, 655 F.3d 61, 69-70(1st Cir.
                2011) (holding that private company transporting mentally disabled
                students to and from school was not performing exclusive
                government function); Black ex rel. Black v. Ind. Area Sch. Dist.,
                985 F.2d 707, 710-11 (3d Cir. 1993) (same for company running
                school buses); Arredondo v. Laredo Mun. Transit Sys., 581 F.Supp.
                868, 878 (S.D. Tex. 1984) (same for company providing mass
                transportation services).

Doe I v. Dallas Area Rapid Transit, 2013 WL 12362889 at *4 (N.D. Tex. Mar. 19, 2013).

        Although the facts of this case are not identical to those mentioned above, the Court finds

that the provision of security services is no more exclusive to the State than the provision of utility

services, the education of maladjusted high school students, and mass transportation, all of which

have been found insufficient to meet the burden under the “public function test.” In the Court’s

view, the facts of this case are easily distinguishable from the holding of elections, exercising

eminent domain, and operating a company-owned town. The Court also finds telling the fact that

the Plaintiff has provided no cases where the provision of services of this nature has been deemed

state action.

        The Plaintiff’s only argument in opposition to this result is that, pursuant to Mississippi

Code Section 19-25-69, the sheriff must provide security at the County’s Justice Court. However,

the Defendants contend that the Plaintiff’s argument on this point is misplaced because Section

19-25-69, which, in pertinent part, provides that “the sheriff shall have charge of the courthouse

and jail of his county,” concerns only county courthouses—not justice court buildings. The

Defendants therefore assert that Title 19 of the Code has no applicability whatsoever to justice



                                                  7
    Case: 1:18-cv-00051-SA-DAS Doc #: 129 Filed: 09/21/20 8 of 12 PageID #: 451




courts. To further bolster their argument, the Defendants also emphasize the legislative history of

the Justice Court Reform Act of 2008, specifically asserting: “in 2008, when the Justice Court

Reform Act of 2008 was passed, it originally included that ‘the sheriff’ shall provide courtroom

security when justice court is in session in accordance with the provision of Section 19-25-69.’

S.B. 2571, Miss. Leg. 2008 Reg. Sess. (Miss. March 24, 1999). However, the language was

specifically deleted before the Act’s effective date via H.B. 925, Miss. Leg. 2008 Reg. Sess. (Miss.

May 10, 1999).” [78, p. 2-3] (emphasis omitted).

        Ultimately, considering the well-settled narrow scope of the “public function test,” the

Court finds that neither Coleman nor North Atlantic were state actors. Therefore, they cannot be

held liable under Section 1983. See Cornish, 402 F.3d at 549. The Plaintiff’s Section 1983 claims

against North Atlantic and Coleman are dismissed with prejudice.

        The Plaintiff also asserts a Section 1983 claim against Lowndes County, asserting that the

County “adopted an official policy of ignoring the need to provide trained, certified law

enforcement officers to discharge law enforcement duties, thereby exposing the Plaintiff and the

general public to heightened occurrences of seizures and assaults by means of the use of excessive

force, and deprivation of liberty.” [42, p. 12]. Sudduth alleges that the County’s policy of failing

to hire sufficiently trained security officers to protect the Justice Court building constitutes

“deliberate indifference and reckless disregard for the health, safety, and welfare of the public,

including the Plaintiff.” [42, p. 13].

        The Court notes that, while the County did file a Joinder [79] stating that it “adopts the

assertions, arguments and requests for relief” in Coleman’s Reply [78] supporting his Motion to

Dismiss, the County did not file a separate request for dismissal. In other words, the County has

not made any arguments raising defenses specifically applicable to the claims asserted against it.



                                                 8
    Case: 1:18-cv-00051-SA-DAS Doc #: 129 Filed: 09/21/20 9 of 12 PageID #: 452




Because dismissal has not been requested, the Court will not consider the viability of the Plaintiff’s

claims against the County at this juncture. The Plaintiff will be permitted to proceed on those

claims.

          II.    State Law Claims

          In his Amended Complaint [42], the Plaintiff asserts claims for “assault, battery, wrongful

arrest, false imprisonment, outrageous conduct, negligence, gross negligence, and/or recklessness

under the laws of the State of Mississippi as to all of the Defendants herein.” [42, p. 17, 19].

Coleman has moved for dismissal, averring that “none of the alleged causes of action meets [the

mandates set forth by the Court in its previous Order and Memorandum Opinion] with respect to

setting out the elements of each cause of action as well as the factual basis for each element.” [67,

p. 3]. Coleman requests that all of the Plaintiff’s state law claims be dismissed because they

constitute impermissible “shotgun pleadings.” While agreeing that the Plaintiff’s pleading as to

the state law claims is inartful, the Court declines to dismiss the claims on that ground alone. See,

e.g., Brooks v. Firestone Polymers, LLC, 2014 WL 4792653 at *22 (E.D. Tex. Sept. 24, 2014)

(“While Plaintiffs’ Amended Complaint is no model of clarity, it outlines facts sufficient to have

put [the Defendant] on notice of their . . . claims.”). The Court will therefore address Coleman’s

arguments for dismissal as to each of the Plaintiff’s state law claims.

          Coleman first asserts that the Plaintiff’s claim for wrongful arrest must be dismissed

because “the facts of the Complaint only set out ‘that he was unlawfully extracted’ from the Justice

Court. There is no allegation of how he was in ‘custody’, arrested, restricted from leaving the

Justice Court, or a restraint of full liberty – all of which have been considerations with regards to

an arrest.” [67, p. 3-4]. Coleman also cites criminal cases, such as State v. Brooks, 781 So.2d 929,

932 (Miss. Ct. App. 2001), where the Mississippi Court of Appeals held that “[a]n arrest involves



                                                   9
    Case: 1:18-cv-00051-SA-DAS Doc #: 129 Filed: 09/21/20 10 of 12 PageID #: 453




detaining or taking a person into custody and subjecting the person to the actual control and will

of the officer.” [78, p. 3]. The Court finds Coleman’s argument on this point to be persuasive. Even

taking as true the Plaintiff’s allegations, he was not arrested. His claim for wrongful arrest is

dismissed with prejudice.

        Coleman next asserts that, even taking as true the facts asserted by the Plaintiff, he has not

stated a claim for false imprisonment. “False imprisonment is an intentional tort comprised of two

elements: (1) detention of the plaintiff; and (2) that such a detention was unlawful.” Whitten v.

Cox, 799 So.2d 1, 9 (Miss. 2000) (citing Wallace v. Thornton, 672 So.2d 724, 727 (Miss. 1996)).

Viewing the evidence in the light most favorable to the Plaintiff, he still has not pled sufficient

facts to support a claim for false imprisonment. His Amended Complaint [42] does not assert that

he was detained—an essential element of this claim. The Plaintiff’s false imprisonment claim is

dismissed with prejudice.

        The Court next turns to the Plaintiff’s claim for outrageous conduct, which the Mississippi

Supreme Court has recognized as the tort of intentional infliction of emotional distress. See Donald

v. Amoco Prod. Co., 735 So.2d 161, 179 (Miss. 1999) (“[I]n Mississippi, this Court has recognized

outrageous conduct as a tort more commonly known as the intentional infliction of emotional

distress.”). In order to prevail on a claim for intentional infliction of emotional distress, the Plaintiff

must prove the following elements:

                (1) The defendant acted willfully or wantonly toward the plaintiff
                by committed certain described actions; (2) the defendant’s acts are
                ones which evoke outrage or revulsion in civilized society; (3) the
                acts were directed at, or intended to cause harm to, the plaintiff; (4)
                the plaintiff suffered severe emotional distress as a direct result of
                the acts of the defendants; and (5) such resulting emotional distress
                was foreseeable from the intentional acts of the defendant.

Orr v. Morgan, 230 So.3d 368, 375-76 (Miss. Ct. App. 2017) (citations omitted).



                                                    10
    Case: 1:18-cv-00051-SA-DAS Doc #: 129 Filed: 09/21/20 11 of 12 PageID #: 454




        Coleman makes no real argument on this point, simply asserting that “the elements of this

tort have been ignored by Sudduth.” [67, p. 5]. The Court disagrees. In the Court’s view, the

Plaintiff’s Amended Complaint [42], though inartful, sets forth sufficient factual allegations

which, if taken as true, at least state a plausible claim for relief as to this tort. The Plaintiff will be

permitted to proceed on this claim.

        Coleman also requests dismissal of Sudduth’s negligence, gross negligence, and

recklessness claims. In his Response [73, p. 9], Sudduth admits that his Amended Complaint [42]

fails to provide sufficient allegations to support claims for negligence, gross negligence, and

recklessness. The Court agrees. These claims are dismissed with prejudice.

        Coleman lastly addresses the Plaintiff’s assault and battery claims. As to these claims,

Coleman does not argue that the Plaintiff lacks a basis for these claims but instead argues that the

claims should be dismissed because the Plaintiff’s Amended Complaint [42] “does not set forth

the actual elements of either assault or battery.” [67, p. 6]. As noted above, the Court agrees that

the Plaintiff’s Amended Complaint [42] is inartful. However, the Court declines to dismiss the

Plaintiff’s claims altogether based on that ground alone. If taken as true, the allegations of the

Plaintiff’s Amended Complaint [42] are sufficient to support his assault and battery claims. The

Plaintiff will therefore be permitted to proceed on these claims.

        As noted above, neither North Atlantic nor the County filed separate motions to dismiss,

instead only filing Joinders [79, 80] to Coleman’s arguments. For the same reasons that the Court

dismissed the Plaintiff’s claims for wrongful arrest, false imprisonment, negligence, gross

negligence, and recklessness against Coleman, the Plaintiff’s claims for those torts against North

Atlantic and Lowndes County are also dismissed with prejudice.1


1
    For the sake of clarity, the Court notes that it dismisses these state law claims as to the County because
it finds that the Plaintiff has failed to properly plead these claims, and the County’s Joinder [79] to

                                                      11
    Case: 1:18-cv-00051-SA-DAS Doc #: 129 Filed: 09/21/20 12 of 12 PageID #: 455




        Specifically concerning the state law claims against the County, as noted in the Court’s

previous Order and Memorandum Opinion [40], the Mississippi Tort Claims Act is the exclusive

remedy for state law tort claims against a governmental entity. See Miss. Code Ann. § 11-46-7.

While the County may potentially be entitled to immunity on some of the Plaintiff’s claims, it has

not specifically raised those defenses, and the Court is not inclined to do so on its own volition.2

Therefore, the Plaintiff will be permitted to proceed on his state law claims against the County,

other than those claims which were previously dismissed.

                                               Conclusion

        For the reasons set forth above, the Motion [66] is GRANTED IN PART and DENIED IN

PART. The Plaintiff’s federal claims against North Atlantic and Coleman are dismissed with

prejudice. However, he will be permitted to proceed on his federal claims against Lowndes

County. Further, the Plaintiff’s state law claims for wrongful arrest, false imprisonment,

negligence, gross negligence, and recklessness are dismissed with prejudice, but he will be

permitted to proceed on the remaining state law claims as to all three Defendants.

        SO ORDERED, on this the 21st day of September, 2020.



                                                          /s/ Sharion Aycock
                                                          UNITED STATES DISTRICT JUDGE




Coleman’s Motion [66] is sufficient as to those claims. This is distinct from the Plaintiff’s federal claims
against the County addressed above, where the County’s defenses would be different than the defenses
raised by Coleman.
2
  Again, the County did file a Joinder [79] to Coleman’s Reply [78]. However, Coleman’s Reply [78] did
not address the applicability of the Mississippi Tort Claims Act, as the Act does not affect the claims
asserted against him.

                                                    12
